IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46113

STATE OF IDAHO,                                 )
                                                )   Filed: May 9, 2019
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
CALEB ADAM HENDERSON,                           )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Judgment of conviction and suspended, unified sentence of nine years with a
       three-year determinate term for attempted strangulation, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                               and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Caleb Adam Henderson pled guilty to attempted strangulation, Idaho Code § 18-923(1).
The district court imposed a unified nine-year sentence with a three-year determinate term and
retained jurisdiction. Following the period of retained jurisdiction, the district court suspended
the sentence and placed Henderson on probation.         Henderson appeals, contending that his
underlying sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion. Therefore, Henderson’s
judgment of conviction and suspended, underlying sentence are affirmed.




                                               2